Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
	Claim 1 includes a system comprising at least one processor and memory with program instructions to perform steps in claim 1. Examiner interprets “a system” in claim 1 as a physical computer system 1000 including physical memory 1010, physical processor 1070, physical bus 1090 as shown in fig. 20 ONLY.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenthapadi (U.S. Pub 2020/0372435)
Claim 1
Kenthapadi discloses a system, comprising (fig. 11):
at least one processor (fig. 11, processor 1102); 
a memory ((fig. 11, processor 1104) comprising program instructions that when executed by the at least one processor cause the at least one processor to implement a control system configured to (fig. 1): 
receive a ranking of a plurality of items ([0042], line 17-19, “... One or more rankings 116 of recommended candidates may then be generated by ordering qualified candidates 132 by descending score...” [0044], line 1-2, “... machine learning models 114 may exhibit bias that affects rankings 116...” [0049], line 1-4, “... To detect and/or quantify bias in machine learning models 114, monitoring system 112 calculates distributions 120 of attributes 118 for qualified candidates 132 and rankings 116...” <examiner note: the ranking of recommended candidates/items are generated by models 114. The ranking may be biased. The monitoring system analyzes the ranking of recommended candidates to detect and mitigate bias>);
apply a Bayes factor to the ranking of the plurality of items to determine a likelihood of bias for the ranking of the items ([0062], line 1-7, “... monitoring system 112 uses metrics 122 to detect and mitigate bias in machine learning models 114. For example, monitoring system 112 may identify bias in a machine learning model when the skew metric and/or divergence metric for a ranking outputted by the machine learning model exceeds a threshold...” [0063], line 1-5, “... Monitoring system 112 may also, or instead, assess bias in the machine learning model by directly comparing the distribution of attributes 118 in the ranking with the distribution of attributes 118 in the corresponding set of qualified candidates 132...” <examiner note: metrics 22 are applied to outputs (i.e., ranked results) of machine learning models to detect and mitigate bias of ranked results>);
etermine that the likelihood of bias for the ranking of the plurality of items exceeds a modification criterion ([0046], line 10-16, “... a machine learning model may be unbiased or "fair" when the proportion of the attribute in one or more sets of top -ranked results ... substantially matches the proportion of the attribute in qualified candidates 132 that match the same request...” [0055], “... Calculation of the skew metric may be illustrated using an example request for candidates that match a title of "attorney" and that reside in the greater New York City area. The set of qualified candidates 132 for the request may include 32,000 males and 48,000 females for a total of 80,000 qualified candidates 132, and the top 100 candidates in a ranking generated by a machine learning model in response to the request may include 20 males and 80 females. Thus, Skewmale@ 100=log((20/100)/(32,000/80,000))=log(0.5), or approximately -0.3. The skew metric may thus indicate that males in the top 100 candidates of the ranking are underrepresented by about 50% when compared with the proportion of males in qualified candidates 132... ” <examiner note: A machine learning model generates a fair or unbiased results when the proportion of the attribute in top set results substantially match the proportion of the attribute in qualified candidates. Skewmale is -0.3 or males are underrepresented as it exceeds from 0. Skewfemale@ 100= log((80/100)/(48,000/80,000))=1.2. A skew metric of female is positive (i.e., exceeds from 0) that means females in the top 100 of the ranking candidates are overrepresented. When skew value is 0, the ranking of plurality of candidates is fair>);
modify, responsive to the determination, the ranking of the plurality of items according to the modification criterion ([0141], line 1-3, “... A target proportion of the attribute value that improves a fairness to the underrepresented group in the ranking is then determined (operation 408)....” [0142], line 1-3, “... A reranking of recommended candidates that includes the target proportion of the attribute is then generated from the ranking (operation 410),...” <examiner note: re-ranking recommended candidates to mitigate the bias>) ; and 
output the modified ranking of the plurality of items ([0108] After one or more rerankings 126 of recommended candidates are generated...monitoring system 112 outputs at least a portion of the reranking(s) in a response to the request. For example, monitoring system 112 may select a certain number of top -ranked candidates (e.g., the top 25, 50, 100, etc.) for inclusion in the response and transmit the response to application 110 and/or a user of application 110. In turn, application 110 and/or the user may view the candidates in the response and take subsequent action related to the response (e.g., contacting one or more candidates, extending connection invitations to the candidate(s), recommending jobs and/or other opportunities to the candidate(s), etc.)...”)
Claim 2
Claim 1 is included, Kenthapadi discloses wherein: each item of the plurality of items comprises a feature including an amount of bias; and the likelihood of bias for the ranking of the plurality of items is determined with respect to the feature (attribute) ([0053] As a result, the skew metric may be calculated as the logarithmic ratio of the proportion of the top k candidates in the ranking with the attribute value to the corresponding proportion of candidates with the attribute value in the set of qualified candidates. A negative value of the skew metric represents a lower representation of candidates with the attribute value in the top k candidates of the ranking, and a positive value of the skew metric represents a higher representation of candidates with the attribute value in the top k candidates of the ranking. The value of k may be selected to reflect important subsets of the ranking, such as the first page of results from the ranking (e.g., a page containing the top 25 candidates in the ranking)...”)
Claim 3
Claim 2 is included, Kenthapadi discloses wherein the modifying of the ranking of the plurality of items preserves the ranking of respective items having a same value of the feature [0084] The operation of the reranking techniques described above may be illustrated using the following example attribute-specific rankings: 
[0085] Male (target proportion 0.3): 0.6, 0.5, 0.35, 0.15, 0.05 
[0086] Female (target proportion 0.4): 0.7, 0.4, 0.3, 0.25, 0.23 
[0087] Unknown (target proportion 0.2): 0.5, 0.45, 0.2, 0.1, 0.02 
The rankings above may represent gender attribute values of "Male, "Female," and "Unknown." The "Male" attribute value has a target proportion of 0.35, the "Female" attribute value has a target proportion of 0.4, and the "Unknown" attribute value has a target proportion of 0.25. Each ranking includes a set of ordered scores for the corresponding gender. [0088] The top seven positions in the reranking include the top three "Male" candidates, the top two "Female" candidate, and the top two "Unknown" candidates. At the eighth position, the number of "Female" candidates in the ranking drops below the minimum number of "Female" candidates (floor(8*0.4), or 3) required to maintain the target proportion of 0.4. As a result, the highest-scoring "Female" candidate that is not already in the reranking (i.e., the candidate with the score of 0.3 in the "Female" ranking) may be selected for the eighth position...” <examiner note: the ranking of candidates in each attribute values (male, female, unknown) are reserved>) 
Claim 4
Claim 1 is included, Kenthapadi discloses wherein the ranking of the plurality of items is received from a ranking classifier trained using machine learning ([0042], line 17-19, “... One or more rankings 116 of recommended candidates may then be generated by ordering qualified candidates 132 by descending score...” [0044], line 1-2, “... machine learning models 114 may exhibit bias that affects rankings 116...” [0049], line 1-4, “... To detect and/or quantify bias in machine learning models 114, monitoring system 112 calculates distributions 120 of attributes 118 for qualified candidates 132 and rankings 116...”) 
Claim 5
Claim 1 is included, Kenthapadi discloses wherein to receive the ranking of the plurality of items, the control system is configured to perform said apply, determine and modify steps to a previously received ranking of the plurality of items (<examiner note: the monitoring system 112 perform apply, determine, and modify step to received ranked candidates generated by machine learning model 114>)
Claim 6
Claim 1 is included, Kenthapadi discloses wherein the Bayes factor comprises a ratio of a first metric to a second metric, wherein: the first metric comprises a determination of a likelihood of bias in the ranking of the plurality of items; and the second metric comprises determination of a likelihood of absence of bias in the ranking of the plurality of items ([0068] Monitoring system 112 uses the two possible values of the attribute to generate, from the biased ranking outputted by a machine learning model, a first attribute-specific ranking of recommended candidates with the underrepresented attribute value and a second attribute-specific ranking of recommended candidates without the underrepresented attribute value. Like the original ranking, both rankings may order the recommended candidates by descending score from the machine learning model...”)
	Claims 7-9, 11-13 are similar to claims 1-6. The claims are rejected based on same reason
	Claim 14, 16, and 18-20 are similar to claim 1, 3-6.The claims are rejected based on same reason
Claim 10
Claim 8 is included, Kenthapadi discloses wherein: the feature is multi-valued ([0119], line 2-3, “... an attribute (e.g., gender, age range, ethnicity, a combination of two or more attributes, etc.); the modification criterion comprises a threshold of demographic parity with respect to the feature; and demographic parity with respect to the feature comprises ranking items of the plurality of items with a particular value of the feature proportional to a rate of occurrence of the particular value of the feature relative to all values of the feature ([0046], “... A given machine learning model may be biased when the machine learning model systematically ranks members of a "disadvantaged" group with a certain attribute (e.g., gender, age range, ethnicity, location, etc.) below that of other groups, independently of whether the machine learning model uses the attribute explicitly as a feature or implicitly through redundant encoding of other features. Conversely, a machine learning model may be unbiased or "fair" when the proportion of the attribute in one or more sets of top -ranked results (e.g., the top 5, 10, 25, 50 candidates from rankings 116) generated in response to a request (e.g., requests 130) substantially matches the proportion of the attribute in qualified candidates 132 that match the same request...”<examiner note: a negative skew metric of a group of females indicate females are being biased as underrepresented and visa versa>)
Claim 15
Claim 14 is included, Kenthapadi discloses wherein: each item of the plurality of items comprises a feature including an amount of bias ([0053] As a result, the skew metric may be calculated as the logarithmic ratio of the proportion of the top k candidates in the ranking with the attribute value to the corresponding proportion of candidates with the attribute value in the set of qualified candidates...”), wherein the feature is multi-valued ([0119], line 2-3, “... an attribute (e.g., gender, age range, ethnicity, a combination of two or more attributes, etc.); and the likelihood of bias for the ranking of the plurality of items is determined with respect to the feature ([0053] As a result, the skew metric may be calculated as the logarithmic ratio of the proportion of the top k candidates in the ranking with the attribute value to the corresponding proportion of candidates with the attribute value in the set of qualified candidates. A negative value of the skew metric represents a lower representation of candidates with the attribute value in the top k candidates of the ranking, and a positive value of the skew metric represents a higher representation of candidates with the attribute value in the top k candidates of the ranking. The value of k may be selected to reflect important subsets of the ranking, such as the first page of results from the ranking (e.g., a page containing the top 25 candidates in the ranking)...”)
Claim 17
Claim 15 is included, Kenthapadi discloses wherein: the feature is multi-valued ([0119], line 2-3, “... an attribute (e.g., gender, age range, ethnicity, a combination of two or more attributes, etc.);  the modification criterion comprises a threshold of demographic parity with respect to the feature; and demographic parity with respect to the feature comprises ranking items of the plurality of items with a particular value of the feature proportional to a rate of occurrence of the particular value of the feature relative to all values of the feature ([0046], “... A given machine learning model may be biased when the machine learning model systematically ranks members of a "disadvantaged" group with a certain attribute (e.g., gender, age range, ethnicity, location, etc.) below that of other groups, independently of whether the machine learning model uses the attribute explicitly as a feature or implicitly through redundant encoding of other features. Conversely, a machine learning model may be unbiased or "fair" when the proportion of the attribute in one or more sets of top -ranked results (e.g., the top 5, 10, 25, 50 candidates from rankings 116) generated in response to a request (e.g., requests 130) substantially matches the proportion of the attribute in qualified candidates 132 that match the same request...”<examiner note: a negative skew metric of a group of females indicate females are being biased as underrepresented and visa versa>)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167